Citation Nr: 1012507	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.  

2.  Entitlement to an initial compensable disability 
evaluation for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Brian Pandya, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from May 1970 to January 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in North Little Rock, Arkansas, 
which denied service connection for right ear hearing loss 
disability and granted service connection for left ear 
hearing loss and assigned a noncompensable disability 
evaluation.  The Veteran perfected both of these issues for 
appeal.  The Board remanded these issues for additional 
development in April 2006 and December 2006.  

In a September 2007 decision, the Board denied service 
connection for right ear hearing loss disability and for an 
initial compensable disability evaluation for left ear 
hearing loss.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In November 2008, the Veteran's attorney and the VA's Office 
of General Counsel, acting on behalf of the Secretary of 
Veterans Affairs, filed a Joint Motion for Remand, asking 
that the September 2007 Board decision be vacated and 
remanded for further development.  In December 2008, the 
Court granted the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  




REMAND

As it relates to the claim of service connection for right 
ear hearing loss, the parties, in the November 2008 joint 
remand, indicated that the August 2006 VA examiner reported 
that the Veteran was noted to have a mild hearing loss at 
4000 Hertz at the time of the separation physical but that 
the hearing in the right ear was within normal limits for 
all frequencies and did not meet the VA criteria for a 
service-connected disability at the time of discharge.  
Therefore, it was not likely that his current hearing loss 
in the right wear was related to his period of service.  The 
parties stated that his rationale contravened the Court's 
holding in Hensley v. Brown, 5 Vet. App 155(1993).  In 
Hensley, the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  Id. 
at 157.

The Board notes that at the time of his March 1970 pre-
induction examination, the Veteran had decibel level 
readings of -10, -5, -5, and -10 at 500, 1000, 2000 and 4000 
Hertz.  Converting this to ANSI units results in readings of 
5, 5, 5, and -5, at 500, 1000, 2000 and 4000 Hertz.  At the 
time of his December 1971 service separation examination, 
the Veteran had decibel level readings of 15, 20, 15, 20, 
and 25, at 500, 1000, 2000, 4000, and 8000 Hertz.  

As evidenced by the audiological results above, the Veteran 
was shown to have had an increase in hearing loss disability 
in his right ear from the time of his induction until his 
time of separation.  Based upon the above, the Veteran 
should be afforded an additional VA examination, with the 
examiner being requested to comment on whether the increase 
in hearing loss shown in the right ear from the time of the 
Veteran's induction until his separation indicated that it 
was at least as likely as not that the Veteran's current 
right ear haring loss was related to his period of service. 

As it relates to the claim for a higher evaluation for left 
ear hearing loss, the Board notes that the Veteran has 
indicated that his hearing loss has impacted his daily life 
and employment.  The parties, in the November 2008 Joint 
Motion, indicated that the August 2006 VA examiner did not 
discuss the functional impact of the Veteran's left ear 
hearing loss.  They requested that the Veteran be afforded 
an additional VA examination to address the functional 
impact of the Veteran's left ear hearing loss.  

The Board further observes that the last VA treatment 
records that have been associated with the claims folder 
date back to June 2007.  As this matter is in remand status, 
an attempt should be made to obtain up-to-date treatment 
records.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those 
documents predate a Board decision on appeal, are within 
VA's control, and could reasonably be expected to be part of 
the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be 
included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Little Rock 
VAMC since June 2007.

2.  Schedule the Veteran for a VA 
examination by an otolaryngologist to 
determinate the etiology of any current 
right ear hearing loss and the severity 
of the service-connected left ear 
hearing loss.  All indicated tests and 
studies should be performed, including a 
VA audiogram, and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested 
to provide the following opinions:  Does 
the Veteran currently have a right ear 
hearing loss?  If so, is it at least as 
likely as not that any current right ear 
hearing loss is related to the Veteran's 
period of service, to include as a 
result of noise exposure in service?  In 
rendering this opinion, the examiner 
should comment on the apparent increase 
in the Veteran's right ear hearing loss 
in service from the time of his 
induction until the time of his 
separation, based upon the audiological 
evaluation performed at these times, and 
its relationship, if any to any current 
right ear hearing loss.  Detailed 
rationale should be requested for each 
opinion that is rendered.  

As to the severity of the Veteran's left 
ear hearing loss, the examiner is 
requested to discuss the functional 
impact caused by the Veteran's left ear 
hearing loss, to include whether the 
Veteran's left ear hearing loss causes 
marked interference with employment.  A 
complete rationale for any opinion 
expressed must be provided.

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Based on the development requested 
hereinabove, the RO should review the 
Veteran's claim.  The RO should 
undertake any necessary development and 
action, including forwarding the case to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating 
for the Veteran's service-connected left 
ear hearing loss if indicated pursuant 
to the provisions of 38 C.F.R. 
§§ 3.321(b).  If any benefit sought on 
appeal is not granted, the Veteran's 
attorney should be issued a Supplemental 
Statement of the Case, which should 
include all pertinent laws and 
regulations, and be afforded a 
reasonable opportunity to reply.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

